DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election of Group I, claims 1-4, 6, 8, 10-11, 17-19,27-30, 41 and 45, in the reply filed on 3/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 33-34 and 40 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 2, 4, 6, 8, 10,11, 17, 18, 19, 27, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McAvoy et al., EP 0287286.
	The published EP document issued to McAvoy et al., teach an abrasive article comprising a non-woven fabric/pad, binder and abrasive particles (title, abstract and page 5, 5-20). McAvoy et al., teach using staple length fibers having a denier ranging from 6-400 and a length ranging from 75-100mm (page 4, 5-15 and example 1). Said fibers are crimped and have a crimp index ranging from 35-70 % (page 3, 55). With regard to the claimed first and second irregular surface, the Examiner is of the . 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3, 28, 29, 41 and 45 is/are rejected under 35 U.S.C. 103 as being obvious over McAvoy et al., EP 0287286.
	With regard to claim 3, McAvoy et al., does teach the claimed fiber content, but does disclose that abrasive articles are known to be constructed having fiber a fiber content of less than 30 wt. % (page 4, 30). It would be obvious to a person of ordinary skill in the art to vary the amount of fiber content based on the desired loft and/or wear resistance as described by McAvoy et al. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)
	With regard to claim 28, the Examiner is of the position that the abrasive article of McAvoy et al., can manufactured to have a variety of shapes and sizes. 

	With regard to 41, the abrasive article is intended to be used to clean, buff, restore and/or condition surfaces. The mechanics of use are considered are obvious. 
	With regard to claim 45, McAvoy et al., does not teach the claimed denier range of the second fiber population. The Examiner is of the position that based on the desired loft, density, wear resistance, thickness and/or absorption/permeability properties it would be obvious to a person of ordinary skill in the art to vary the denier of the first and second fiber populations. It has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA)
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789